On Rehearing.
In the original opinion, we in effect assumed that the demand for an examination of the books, records, and papers was broader than the authority given by the relator to his attorney — that is, the right to examine and inspect the books of the corporation — and applied the doctrine of waiver to this respondent. We still think that this position is sound; but, upon reflection and a reconsideration of the case, we are of the opinion that the contention that the authority to the attorney to examine the books did not justify the right to demand the inspection of the records and papers of the corporation is entirely too technical, and is *Page 442 
therefore without merit. We think the demand substantially complies with the statutes, and that, while section 3477 of the Code of 1907 uses the words "books, records, and papers," they are used, to a certain extent, interchangeably, each intended to embrace the other. Books would include records; records would include books; and each would include contracts or other documents. Stone v. Kellogg, 165 Ill. 192, 46 N.E. 222, 56 Am. St. Rep. 240.
Rehearing denied.
SAYRE, GARDNER, and MILLER, JJ., concur.